Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/055500, filed on 03/09/2017.
Claims 1, 3-5, 6, 8-12, 13, 14-19 and 20 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/27/2020), Applicants filed a response and an amendment on 12/31/2020, amending claims 1, 3-5, 6, 8-12, 13, 14-17 and 18, and canceling claims 2 and 7 are acknowledged. 
Claims 6, 8-12 and 14-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-5 and 13 are present for examination.

Applicants' arguments filed on 12/31/2020, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-5 and 13 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1, 4-5 and 13 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Souter et al. (Detergent compositions. US 2007/0179074 A1, publication 08/02/2007, see IDS) is withdrawn 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-5 and 13 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Souter et al. (Detergent compositions. US 2007/0179074 A1, publication 08/02/2007, see IDS) as applied to claims 1, 4-5 and 13 above, and further in view of a common knowledge of a skilled artisan, is withdrawn in view of Applicant’s amendment to the claims, the Examiner’s amendment for allowance and persuasive arguments. 

Withdrawn-Double Patenting (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous provisionally rejection of Claims 1 and 4 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6, 7, 15-18 and 19 of US co-pending Application No. 16/484,909 (US PGPUB 2020/0002691), is withdrawn in view of Applicant’s amendment to the claims, and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon P. Dailey, applicants’ representative on 03/04/2021. 
Election/Restriction
Claims 1, 3-5 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14 and 15 are  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 07/27/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and IV (claims 1, 3-5, 13 and 14-15) as set forth in the Office action mailed on 07/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
1. 	(Currently Amended) A lipase having an amino-acid sequence which is at least [[70]] 91% identical to the amino-acid sequence shown in SEQ ID NO:1 over the entire length thereof, and having at least one amino-acid substitution selected from the group consisting of 208N, 211N and 253N, in each case based on the numbering of SEQ ID NO:1.



obtained from a starting lipase of claim 1 acting as a starting molecule through one or more conservative amino-acid substitutions, the lipase having at least one amino-acid substitution selected from the group consisting of 208N, 211N and 253N, in each case based on the numbering of SEQ ID NO:1; and/or
obtained from a starting lipase of claim 1 acting as a starting molecule through fragmentation, deletion, insertion, or substitution mutagenesis and has an amino-acid sequence which matches that of the starting molecule over a length of at least 190 interconnected amino acids, the lipase having at least one amino-acid substitution selected from the group consisting of 208N, 211N and 253N, in each case based on the numbering of SEQ ID NO:1.

14. (Currently Amended) A method for cleaning textiles or hard surfaces, comprising the step of utilizing [[a]] the washing or cleaning agent of claim 13.
 
15. 	(Currently amended) A method of removing lipid stains or reducing odors in textiles comprising the step of utilizing [[a]] the lipase of claim 1.

Cancel claims 6, 8-12, 16-19 and 20.
Allowable Subject Matter
	Claims 1, 3-5, 13, 14 and 15 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a lipase having an amino-acid sequence which is at least 91% identical to the amino-acid sequence shown in SEQ ID NO:1 over the entire length thereof, and having at least one amino-acid substitution selected from the group consisting of 208N, 211N and 253N, in each case based on the numbering of SEQ ID NO:1. The prior art does not teach a lipase having an amino-acid sequence which is at least 91% identical to the amino-acid sequence shown in SEQ ID NO:1 over the entire length thereof, and having at least one amino-acid substitution selected from the group consisting of 208N, 211N and 253N, in each case based on the numbering of SEQ ID NO:1. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656